DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 3/8/2021.
Claim(s) 5 and 6 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-4 and 7-10 is/are currently pending.

Response to Arguments
Applicant’s arguments, see page 5, filed 3/8/2021, with respect to the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn.
Applicant’s arguments, see pages 5-6, filed 3/8/2021, with respect to the 35 U.S.C. 112(f) interpretation have been considered and are persuasive.  The interpretation has been withdrawn.
Applicant’s arguments, see page 6, filed 3/8/2021, with respect to the 35 U.S.C. 112(a) rejection of claims 1-8 have been considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments with respect to claim(s) 1-4 and 7-10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. US 20090023453.

As to claim 1:
Hu et al. discloses:
A radio communication apparatus comprising a processor and a memory wherein the processor is configured to 
specify a first time period in which communication with a network is restricted, and perform control in the first time period to restrict the communication with the network, 
(“For the MAC frame structure used in TDD-OWA system shown in FIG. 5, the uplink slots comprise of one random access slot and n uplink transmission slots. In access slot, MTs can choose random access channel (RACH) in the frequency domain to send the access requests, and send data packets in uplink transmission slots.”; Hu et al.; 0087)
(“The number of RACH can increase or decrease by detecting the temporary load of the uplink Access slot, then it is broadcasted to all MTs in the cell of the CAP. CAP computes the necessary number of RACH every K frames which is defined as record window.”; Hu et al.; 0090)
(“CAP will set an access probability threshold, saying P.sub.c, for each user who wants to send access request according to available resources and load status currently. When the mobile terminal (MT) has packet to transmit, it chooses one RACH in the access slot to send its access request containing the traffic type information. The user must generate a permission probability P.sub.a randomly before sending its access request, and it will compare P.sub.a with P.sub.c, which has been sent to all MTs in the system in downlink ACK slot. The user is allowed to send access request only when P.sub.a is more than P.sub.c.”; Hu et al.; 0093)

(where
“mobile terminal (MT)”/”user” maps to “radio communication apparatus”,
“comprising a processor and a memory” is considered as required for operation,
“one random access slot” maps to “first time period”
“number of RACH can increase or decrease by detecting the temporary load of the uplink Access slot, then it is broadcasted to all MTs”/” “one random access slot” maps to “specify a first time period”, where “increase”/”decrease”/”broadcasted” maps to “specify”
“The threshold of access permission probability P.sub.c will increase when the system is in heavy load, and accordingly, the access probability of low priority traffics will decrease dramatically.”/” When the mobile terminal (MT) has packet to transmit, it chooses one RACH in the access slot to send its access request containing the traffic type information. The user must generate a permission probability P.sub.a randomly before sending its access request, and it will compare P.sub.a with P.sub.c, which has been sent to all MTs in the system in downlink ACK slot. The user is allowed to send access request only when P.sub.a is more than P.sub.c.”/“one random access slot” maps to “perform control in the first time period to restrict the communication with the network”, where “compare”/”access permission probability P.sub.c will increase” maps to “perform control”, “one random access slot” maps to “first time period”, “traffics with decrease dramatically”/”allowed to send...only” maps to “restrict the communication with the network”, where “only when P.sub.a is more than P.sub.c” is interpreted as when “P.sub.a” is less than or equal to “P.sub.c”, then an “access request” cannot be sent, as access is not allowed

receive, from the network, information associating a probability threshold for restricting transmission to the network and a time period, and
 (where
 “CAP”/”network” maps to “network”,
“access probability threshold, saying P.sub.c” maps to “probability threshold”,
“P.sub.c, which has been sent to all MTs” maps to “receive, from the network”,
“access slot” maps to “time period”
“it chooses one RACH in the access slot to send its access request containing the traffic type information. The user must generate a permission probability P.sub.a randomly before sending its access request, and it will compare P.sub.a with P.sub.c, which has been sent to all MTs in the system in downlink ACK slot. The user is allowed to send access request only when P.sub.a is more than P.sub.c”/”threshold of access permission probability P.sub.c will increase when the system is in heavy load, and accordingly, the access probability of low priority traffics will decrease dramatically” maps to “associating a probability threshold for restricting transmission to the network”, where “P.sub.c” maps to “probability threshold”, “access slot” maps to “time period”, the “MT” must consider “P.sub.c” prior to sending the “access request” using the “access slot”, therefore the “P.sub.c” and the “access slot” are associated which maps to “associating”, “only when P.sub.a is more than P.sub.c” maps to “for restricting transmission”, as “only when P.sub.a is more than P.sub.c” is interpreted as when “P.sub.a” is less than or equal to “P.sub.c”, then an “access request” cannot be sent, as access is not allowed, furthermore “traffics will decrease dramatically” maps to “restricting transmission”
“number of RACH can increase or decrease by detecting the temporary load of the uplink Access slot, then it is broadcasted to all MTs” maps to “receive, from the network, information ... a time period”, where “uplink Access slot” maps to “time period”, “broadcasted” maps to “receive”,

determine whether or not to transmit data to the network in the first time period, on a basis of the information, wherein 
(where
When the mobile terminal (MT) has packet to transmit, it chooses one RACH in the access slot to send its access request containing the traffic type information. The user must generate a permission probability P.sub.a randomly before sending its access request, and it will compare P.sub.a with P.sub.c, which has been sent to all MTs in the system in downlink ACK slot. The user is allowed to send access request only when P.sub.a is more than P.sub.c.”/“one “determine whether or not to transmit data to the network in the first time period, on a basis of the information”, where “compare” maps to “determine whether or not”, “to send its access request” maps to “transmit data”, “CAP”/”network” maps to “network”, “one random access slot” maps to “first time period”, “compare P.sub.a with P.sub.c” maps to “on the basis of the information”

the processor is configured to generate a random number and determine whether or not to transmit the data to the network in the first time period, on the basis of a result of comparison between the random number and the probability threshold.
(where
“user must generate a permission probability P.sub.a randomly before sending its access request, and it will compare P.sub.a with P.sub.c, which has been sent to all MTs in the system in downlink ACK slot. The user is allowed to send access request only when P.sub.a is more than P.sub.c.”  maps to “the processor is configured to generate a random number and determine whether or not to transmit the data to the network in the first time period, on the basis of a result of comparison between the random number and the probability threshold”, where “generate a permission probability P.sub.a randomly” maps to “generate a random number”, “compare P.sub.a with P.sub.c” maps to “determine whether or not”, “sending its access request” maps to “transmit the data”, “CAP”/”network” maps to “network”, “one random access slot” maps to “first time period”, “P.sub.c” “probability threshold”, “compare P.sub.a with P.sub.c, ...user is allowed to send access request only when P.sub.a is more than P.sub.c” maps to “on the basis of a result of comparison between the random number and the probability threshold”, where “only when P.sub.a is more than P.sub.c” is interpreted as when “P.sub.a” is less than or equal to “P.sub.c”, then an “access request” cannot be sent, as access is not allowed.

	Hu et al. teaches RACH access where information regarding a probability threshold and slots for access are communicated to a mobile terminal, where the mobile terminal calculates a permission probability which is compared with the probability threshold to determine whether or not access may be performed or not performed.

As to claim 10:
Hu et al. discloses:
A control method of a radio communication apparatus comprising:
specifying, by the radio communication apparatus, a first time period in which communication with a network is restricted; and performing, by the radio communication apparatus, control in the first time period to restrict the communication with the network,
 (“For the MAC frame structure used in TDD-OWA system shown in FIG. 5, the uplink slots comprise of one random access slot and n uplink transmission slots. In access slot, MTs can choose random access channel (RACH) in the 
(“The number of RACH can increase or decrease by detecting the temporary load of the uplink Access slot, then it is broadcasted to all MTs in the cell of the CAP. CAP computes the necessary number of RACH every K frames which is defined as record window.”; Hu et al.; 0090)
(“CAP will set an access probability threshold, saying P.sub.c, for each user who wants to send access request according to available resources and load status currently. When the mobile terminal (MT) has packet to transmit, it chooses one RACH in the access slot to send its access request containing the traffic type information. The user must generate a permission probability P.sub.a randomly before sending its access request, and it will compare P.sub.a with P.sub.c, which has been sent to all MTs in the system in downlink ACK slot. The user is allowed to send access request only when P.sub.a is more than P.sub.c.”; Hu et al.; 0093)
(“The threshold of access permission probability P.sub.c will increase when the system is in heavy load, and accordingly, the access probability of low priority traffics will decrease dramatically.”; Hu et al.; 0094)
(where
“mobile terminal (MT)”/”user” maps to “radio communication apparatus”,
“comprising a processor and a memory” is considered as required for operation,
“one random access slot” maps to “first time period”
“specify a first time period”, where “increase”/”decrease”/”broadcasted” maps to “specify”
“The threshold of access permission probability P.sub.c will increase when the system is in heavy load, and accordingly, the access probability of low priority traffics will decrease dramatically.”/” When the mobile terminal (MT) has packet to transmit, it chooses one RACH in the access slot to send its access request containing the traffic type information. The user must generate a permission probability P.sub.a randomly before sending its access request, and it will compare P.sub.a with P.sub.c, which has been sent to all MTs in the system in downlink ACK slot. The user is allowed to send access request only when P.sub.a is more than P.sub.c.”/“one random access slot” maps to “perform control in the first time period to restrict the communication with the network”, where “compare”/”access permission probability P.sub.c will increase” maps to “perform control”, “one random access slot” maps to “first time period”, “traffics with decrease dramatically”/”allowed to send...only” maps to “restrict the communication with the network”, where “only when P.sub.a is more than P.sub.c” is interpreted as when “P.sub.a” is less than or equal to “P.sub.c”, then an “access request” cannot be sent, as access is not allowed

receiving, from the network, information associating a probability threshold for restricting transmission to the network and a time period, and

 “CAP”/”network” maps to “network”,
“access probability threshold, saying P.sub.c” maps to “probability threshold”,
“P.sub.c, which has been sent to all MTs” maps to “receive, from the network”,
“access slot” maps to “time period”
“it chooses one RACH in the access slot to send its access request containing the traffic type information. The user must generate a permission probability P.sub.a randomly before sending its access request, and it will compare P.sub.a with P.sub.c, which has been sent to all MTs in the system in downlink ACK slot. The user is allowed to send access request only when P.sub.a is more than P.sub.c”/”threshold of access permission probability P.sub.c will increase when the system is in heavy load, and accordingly, the access probability of low priority traffics will decrease dramatically” maps to “associating a probability threshold for restricting transmission to the network”, where “P.sub.c” maps to “probability threshold”, “access slot” maps to “time period”, the “MT” must consider “P.sub.c” prior to sending the “access request” using the “access slot”, therefore the “P.sub.c” and the “access slot” are associated which maps to “associating”, “only when P.sub.a is more than P.sub.c” maps to “for restricting transmission”, as “only when P.sub.a is more than P.sub.c” is interpreted as when “P.sub.a” is less than or equal to “P.sub.c”, then an “access “restricting transmission”
“number of RACH can increase or decrease by detecting the temporary load of the uplink Access slot, then it is broadcasted to all MTs” maps to “receive, from the network, information ... a time period”, where “uplink Access slot” maps to “time period”, “broadcasted” maps to “receive”,

determining whether or not to transmit data to the network in the first time period, on a basis of the information, wherein
 (where
When the mobile terminal (MT) has packet to transmit, it chooses one RACH in the access slot to send its access request containing the traffic type information. The user must generate a permission probability P.sub.a randomly before sending its access request, and it will compare P.sub.a with P.sub.c, which has been sent to all MTs in the system in downlink ACK slot. The user is allowed to send access request only when P.sub.a is more than P.sub.c.”/“one random access slot”  maps to “determine whether or not to transmit data to the network in the first time period, on a basis of the information”, where “compare” maps to “determine whether or not”, “to send its access request” maps to “transmit data”, “CAP”/”network” maps to “network”, “one random access slot” maps to “first time period”, “compare P.sub.a with P.sub.c” maps to “on the basis of the information”

in determining whether or not to transmit data to the network, a random number is generated and it is determined whether or not to transmit the data to the network in the first time period, on the basis of a result of comparison between the random number and the probability threshold.
 (where
“user must generate a permission probability P.sub.a randomly before sending its access request, and it will compare P.sub.a with P.sub.c, which has been sent to all MTs in the system in downlink ACK slot. The user is allowed to send access request only when P.sub.a is more than P.sub.c.”  maps to “the processor is configured to generate a random number and determine whether or not to transmit the data to the network in the first time period, on the basis of a result of comparison between the random number and the probability threshold”, where “generate a permission probability P.sub.a randomly” maps to “generate a random number”, “compare P.sub.a with P.sub.c” maps to “determine whether or not”, “sending its access request” maps to “transmit the data”, “CAP”/”network” maps to “network”, “one random access slot” maps to “first time period”, “P.sub.c” maps to “probability threshold”, “compare P.sub.a with P.sub.c, ...user is allowed to send access request only when P.sub.a is more than P.sub.c” maps to “on the basis of a result of comparison between the random number and the probability threshold”, where “only when P.sub.a is more than P.sub.c” is interpreted as when “P.sub.a” is less than or equal to “P.sub.c”, then an “access request” cannot be sent, as access is not allowed.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 20090023453 in view of Moon et al. US 20180220345 (cited in Non-Final Rejection dated 12/9/2020).

As to claim 2:
Hu et al. as described above does not explicitly teach:
wherein the controller is configured to
specify a second time period in which the communication with the network is allowed, and
perform the communication in the second time period without performing the communication in the first time period.

However, Moon et al. further teaches a DRX capability which includes:
wherein the controller is configured to
specify a second time period in which the communication with the network is allowed, and
perform the communication in the second time period without performing the communication in the first time period.
(“The LTE connected DRX operation is as follows. The base station may configure DRX-related parameters among RRC parameters through an RRC connection setup request message or an RRC connection reestablishment request message. The DRX-related parameters include, for example, a DRX cycle, an on-duration timer, and an inactivity timer. The DRX cycle indicates the length of a single duration in which the terminal repeats ON and OFF, and the on-duration timer indicates the length of the on-duration. The length of off-duration may be calculated from the DRX cycle and the on-duration timer. These parameters are expressed in subframe units. The terminal monitors a DL signal on PDCCH of the base station during the on-duration indicated by the on-duration timer and does not monitor a DL signal on PDCCH of the base station in the off-duration. If the terminal succeeds in receiving a DL signal in a certain subframe, the inactivity timer starts from that subframe. The terminal should monitor a DL signal on PDCCH of the base station until the inactivity timer 
(where
“on-duration timer” maps to “second time period”,
“terminal monitors a DL signal on PDCCH of the base station during the on-duration indicated by the on-duration timer and does not monitor a DL signal on PDCCH of the base station in the off-duration” maps to “communication with the network is allowed, and perform the communication in the second time period without performing the communication in the first time period.“

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DRX capability of Moon et al. into Hu et al. By modifying the messaging of Hu et al. to include the DRX capability as taught by the messaging of Moon et al., the benefits of improved efficiency (Hu et al.; 0078) with improved efficiency (Moon et al.; 0518) are achieved.

As to claim 4:
Hu et al. discloses:
	receive, from the network, information including at least one of a first information element for specifying the first time period ...
specify the first time period on a basis of at least one of the first information element and ....
(“The number of RACH can increase or decrease by detecting the temporary load of the uplink Access slot, then it is broadcasted to all MTs in the cell of the CAP. CAP computes the necessary number of RACH every K frames which is defined as record window.”; Hu et al.; 0090)

Hu et al. as described above does not explicitly teach:
and a second information element for specifying a second time period in which the communication with the network is allowed, and

However, Moon et al. further teaches a DRX capability which includes:
and a second information element for specifying a second time period in which the communication with the network is allowed, and
 (“The LTE connected DRX operation is as follows. The base station may configure DRX-related parameters among RRC parameters through an RRC connection setup request message or an RRC connection reestablishment request message. The DRX-related parameters include, for example, a DRX cycle, an on-duration timer, and an inactivity timer. The DRX cycle indicates the length of a single duration in which the terminal repeats ON and OFF, and the on-duration timer indicates the length of the on-duration. The length of off-duration may be calculated from the DRX cycle and the on-duration timer. These parameters are expressed in subframe units. The terminal monitors a DL signal 
(where
“DRX-related parameter” maps to “second information element”
“on-duration timer” maps to “second time period”,
“terminal monitors a DL signal on PDCCH of the base station during the on-duration indicated by the on-duration timer and does not monitor a DL signal on PDCCH of the base station in the off-duration” maps to “and a second information element for specifying a second time period in which the communication with the network is allowed.“

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DRX capability of Moon et al. into Hu et al. By modifying the messaging of Hu et al. to include the DRX capability as taught by the messaging of Moon et al., the benefits of .

Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 20090023453 in view of Bachmann et al. US 20130136072.

As to claim 3:
Hu et al. as described above does not explicitly teach:
the processor is configured to transmit data to the network in the first time period, when an allowable delay time for the data that is to be transmitted to the network elapses in the first time period.

However, Bachmann et al. further teaches a delay/period of time capability which includes:
the processor is configured to transmit data to the network in the first time period, when an allowable delay time for the data that is to be transmitted to the network elapses in the first time period.
(“One possibility of calculating the delay time is that the MME sends a maximum backoff time to the MTC devices. In case of a peak event, i.e. the trigger condition applies, each MTC device determines a random value in the interval of 0-maximum backoff time as actual backoff time, specific for each device. Since the delay time of each MTC device is calculated randomly, most of the MTC devices will have selected a different delay time and thus will connect to 
(“Each MTC device will delay its RACH access by a particular period of time so that no peak of connections to the RACH is generated, but the connections are evenly distributed over a particular period of time after the trigger condition applies. In order for the connections to be in general evenly distributed over time, each or most of the MTC devices should delay its RACH access by a different time.”; Bachmann et al.; 0168)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the delay/period of time capability of Bachmann et al. into Hu et al. By modifying the processing of Hu et al. to include the delay/period of time capability as taught by the processing of Bachmann et al., the benefits of improved efficiency (Hu et al.; 0078) with improved paging (Bachmann et al.; 0059) are achieved.

As to claim 9:
Hu et al. discloses:
A ...a radio communication apparatus,
wherein the processor is configured to
specify a first time period in which communication with a network is restricted, and perform control in the first time period to restrict the communication with the network, 

(“The number of RACH can increase or decrease by detecting the temporary load of the uplink Access slot, then it is broadcasted to all MTs in the cell of the CAP. CAP computes the necessary number of RACH every K frames which is defined as record window.”; Hu et al.; 0090)
(“CAP will set an access probability threshold, saying P.sub.c, for each user who wants to send access request according to available resources and load status currently. When the mobile terminal (MT) has packet to transmit, it chooses one RACH in the access slot to send its access request containing the traffic type information. The user must generate a permission probability P.sub.a randomly before sending its access request, and it will compare P.sub.a with P.sub.c, which has been sent to all MTs in the system in downlink ACK slot. The user is allowed to send access request only when P.sub.a is more than P.sub.c.”; Hu et al.; 0093)
(“The threshold of access permission probability P.sub.c will increase when the system is in heavy load, and accordingly, the access probability of low priority traffics will decrease dramatically.”; Hu et al.; 0094)
(where
“mobile terminal (MT)”/”user” maps to “radio communication apparatus”,
“comprising a processor and a memory” is considered as required for operation,
“one random access slot” maps to “first time period”
“number of RACH can increase or decrease by detecting the temporary load of the uplink Access slot, then it is broadcasted to all MTs”/” “one random access slot” maps to “specify a first time period”, where “increase”/”decrease”/”broadcasted” maps to “specify”
“The threshold of access permission probability P.sub.c will increase when the system is in heavy load, and accordingly, the access probability of low priority traffics will decrease dramatically.”/” When the mobile terminal (MT) has packet to transmit, it chooses one RACH in the access slot to send its access request containing the traffic type information. The user must generate a permission probability P.sub.a randomly before sending its access request, and it will compare P.sub.a with P.sub.c, which has been sent to all MTs in the system in downlink ACK slot. The user is allowed to send access request only when P.sub.a is more than P.sub.c.”/“one random access slot” maps to “perform control in the first time period to restrict the communication with the network”, where “compare”/”access permission probability P.sub.c will increase” maps to “perform control”, “one random access slot” maps to “first time period”, “traffics with decrease dramatically”/”allowed to send...only” maps to “restrict the communication with the network”, where “only when P.sub.a is more than P.sub.c” is interpreted as when “P.sub.a” is less than or equal to “P.sub.c”, then an “access request” cannot be sent, as access is not allowed

receive, from the network, information associating a probability threshold for restricting transmission to the network and a time period, and
 (where
 “CAP”/”network” maps to “network”,
“access probability threshold, saying P.sub.c” maps to “probability threshold”,
“P.sub.c, which has been sent to all MTs” maps to “receive, from the network”,
“access slot” maps to “time period”
“it chooses one RACH in the access slot to send its access request containing the traffic type information. The user must generate a permission probability P.sub.a randomly before sending its access request, and it will compare P.sub.a with P.sub.c, which has been sent to all MTs in the system in downlink ACK slot. The user is allowed to send access request only when P.sub.a is more than P.sub.c”/”threshold of access permission probability P.sub.c will increase when the system is in heavy load, and accordingly, the access probability of low priority traffics will decrease dramatically” maps to “associating a probability threshold for restricting transmission to the network”, where “P.sub.c” maps to “probability threshold”, “access slot” maps to “time period”, the “MT” must consider “P.sub.c” prior to sending the “access request” using the “access slot”, therefore the “P.sub.c” and the “access slot” are associated which maps to “associating”, “only when P.sub.a is more than P.sub.c” maps to “for restricting transmission”, as “only when P.sub.a is more than P.sub.c” is interpreted as when “P.sub.a” is less than or equal to “P.sub.c”, then an “access request” cannot be sent, as access is not allowed, furthermore “traffics will decrease dramatically” maps to “restricting transmission”
“number of RACH can increase or decrease by detecting the temporary load of the uplink Access slot, then it is broadcasted to all MTs” maps to “receive, from the network, information ... a time period”, where “uplink Access slot” maps to “time period”, “broadcasted” maps to “receive”,

determine whether or not to transmit data to the network in the first time period, on a basis of the information, wherein 
(where
When the mobile terminal (MT) has packet to transmit, it chooses one RACH in the access slot to send its access request containing the traffic type information. The user must generate a permission probability P.sub.a randomly before sending its access request, and it will compare P.sub.a with P.sub.c, which has been sent to all MTs in the system in downlink ACK slot. The user is allowed to send access request only when P.sub.a is more than P.sub.c.”/“one random access slot”  maps to “determine whether or not to transmit data to the network in the first time period, on a basis of the information”, where “compare” maps to “determine whether or not”, “to send its access request” maps to “transmit data”, “CAP”/”network” maps to “network”, “one random access slot” “first time period”, “compare P.sub.a with P.sub.c” maps to “on the basis of the information”

the processor is configured to generate a random number and determine whether or not to transmit the data to the network in the first time period, on the basis of a result of comparison between the random number and the probability threshold.
(where
“user must generate a permission probability P.sub.a randomly before sending its access request, and it will compare P.sub.a with P.sub.c, which has been sent to all MTs in the system in downlink ACK slot. The user is allowed to send access request only when P.sub.a is more than P.sub.c.”  maps to “the processor is configured to generate a random number and determine whether or not to transmit the data to the network in the first time period, on the basis of a result of comparison between the random number and the probability threshold”, where “generate a permission probability P.sub.a randomly” maps to “generate a random number”, “compare P.sub.a with P.sub.c” maps to “determine whether or not”, “sending its access request” maps to “transmit the data”, “CAP”/”network” maps to “network”, “one random access slot” maps to “first time period”, “P.sub.c” maps to “probability threshold”, “compare P.sub.a with P.sub.c, ...user is allowed to send access request only when P.sub.a is more than P.sub.c” maps to “on the basis of a result of comparison between the random number and the probability threshold”, where “only when P.sub.a is more than P.sub.c” is interpreted as 

	Hu et al. teaches RACH access where information regarding a probability threshold and slots for access are communicated to a mobile terminal, where the mobile terminal calculates a permission probability which is compared with the probability threshold to determine whether or not access may be performed or not performed.

Hu et al. as described above does not explicitly teach:
processor for controlling

However, Bachmann et al. further teaches a processor of time capability which includes:
processor for controlling
(“A processor of the device determines a specific delay time, based on the received configuration information, wherein the determined delay time is not the same for each device of the first group. Further, the processor delays the establishing of the connection to the network by the determined delay time, when the condition of the first group triggers the establishing of the connection of the network.”; Bachmann et al.; 0123)

.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 20090023453 in view of Li et al. US 20140148169 (cited in Non-Final Rejection dated 12/9/2020).

As to claim 7:
Hu et al. as described above does not explicitly teach:
select a network operator from a plurality of network operators, on a basis of information associating a network operator and a time period, and
determine to transmit data to a network managed by the selected network operator. 

However, Li et al. further teaches a connection capability which includes:
select a network operator from a plurality of network operators, on a basis of information associating a network operator and a time period, and
determine to transmit data to a network managed by the selected network operator. 

(“when the cell barring threshold is satisfied, the end user device can perform cell barring such that one or more subsequent RRC connection requests are transmitted to a second cell, such as based on a cell selection process performed by the end user device. In one or more embodiments, the cell barring can be performed for a pre-determined time period such that the end user device can send another RRC connection request to the first cell after expiration of the pre-determined time period.”; Li et al.; 0010)
(where 
“first server” maps to “a network operator”,
“pre-determined time period” maps to “time period”,
“first cell” maps to “network”,
“another RRC connection request” maps to “data”
)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the connection capability of Li et al. into Hu et al. By modifying the messaging of Hu et al. to include the connection capability as taught by the messaging of Li et al., the benefits of improved efficiency (Hu et al.; 0078) with overload alleviation (Li et al.; 0018) are achieved.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 20090023453 in view of Dabbiere et al. US 20140004832 (cited in Non-Final Rejection dated 12/9/2020).

As to claim 8:
Hu et al. as described above does not explicitly teach:
wherein the processor is configured to determine whether or not to transmit data to the network in the first time period, on a basis of information associating a predetermined value based on a use fee and a time period.

However, Dabbiere et al. further teaches a cost capability which includes:
wherein the controller is configured to determine whether or not to transmit data to the network in the first time period, on a basis of information associating a predetermined value based on a use fee and a time period.

(where
“Traffic rules may comprise usage and/or cost caps for a given time period, such as a daily or monthly basis, or for a predefined duration, such as during a particular travel period”/”restrict web traffic for the same period” maps to “wherein the controller is configured to determine whether or not to transmit data to the network in the first time period, on a basis of information associating a predetermined value based on a use fee and a time period”, where “Traffic rules”/travel” maps to “predetermined value”, “given time period”/”particular travel “first time period”, “usage and...cost caps” maps to “based on a use fee”, “daily or monthly basis” maps to “time period”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the cost capability of Dabbiere et al. into Hu et al. By modifying the processing of Hu et al. to include the cost capability as taught by the processing of Dabbiere et al., the benefits of improved efficiency (Hu et al.; 0078) with reduced charges (Dabbiere et al.; 0012) are achieved.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/M.K.P/Examiner, Art Unit 2464     

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464